Case: 18-60512       Document: 00515073978         Page: 1     Date Filed: 08/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                     No. 18-60512
                                                                                Fifth Circuit

                                                                              FILED
                                   Summary Calendar                     August 13, 2019
                                                                         Lyle W. Cayce
CHIA L. WALLANG,                                                              Clerk


                                                  Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A209 983 004


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Chia Wallang, a native and citizen of Cameroon, petitions for review of
an order of the Board of Immigration Appeals (BIA) affirming the denial of his
application for asylum. Wallang asserts the BIA and Immigration Judge (IJ)
erroneously rejected his claim of a well-founded fear of persecution.
       We review the final decision of the BIA, but also review the IJ’s ruling
insofar as it affected the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588, 593


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-60512     Document: 00515073978     Page: 2   Date Filed: 08/13/2019


                                 No. 18-60512

(5th Cir. 2007). Findings of fact, including asylum eligibility, are reviewed for
substantial evidence. Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).
      Although Wallang includes in his brief here, and makes claims regarding
the 2017 United States State Department Report on Human Rights Practices
in Cameroon, any assertions based on that report, which is not part of the
administrative record, are not considered. See Hernandez-Ortez v. Holder, 741
F.3d 644, 647 (5th Cir. 2014).
      Wallang asserts he holds a political opinion that exposes him to likely
persecution should he be returned to Cameroon, based on his alleged
membership     in    the   Southern   Cameroon    National    Council    (SCNC).
Nevertheless, the evidence presented in the administrative record does not
compel a finding under our circuit precedent that Wallang has a well-founded
fear of persecution on account of any protected ground. See Sharma, 729 F.3d
at 411; Eduard v. Ashcroft, 379 F.3d 182, 189 (5th Cir. 2004); see also Tanyi v.
Mukasey, 262 F. App’x 640 (5th Cir. 2008) (concluding record did not compel
finding of well-founded fear of persecution based on political opinion in
Cameroon); Mbeng v. Gonzales, 174 F. App’x 188, 193 (5th Cir. 2006) (holding
petitioner could not establish well-founded fear based on membership in SCNC
because it has “hundreds of thousands of members who participate in political
activity without incident or persecution”).
      DENIED.




                                       2